Citation Nr: 0210179	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  02-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1940 to August 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied entitlement to service connection for the cause 
of the veteran's death.  The Board notes that the appellant 
has also perfected an appeal with respect to the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318; however, in view of the Board's 
decision granting the claim for service connection for the 
cause of the veteran's death, the § 1318 issue is rendered 
moot.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein has been obtained. 

2.  The veteran died on July 15, 2000, from the effects of 
heart disease and diabetes mellitus.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
residuals of a shell fragment wound of the right shoulder and 
residuals of a fracture of the right humerus. 

4.  The veteran's service-connected PTSD contributed to the 
development of his fatal heart disease.  


CONCLUSIONS OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the appellant's 
claim.  Accordingly, no further development is required to 
comply with the VCAA or the implementing regulations.

Factual Background

The veteran died on July 15, 2000, and the immediate cause of 
death, as listed on the death certificate, was congestive 
heart failure due to coronary artery disease as a consequence 
of aortic stenosis due to diabetes mellitus.  

At the time of the veteran's death service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 30 
percent disabling from July 20, 1995, and as 70 percent 
disabling from March 11, 1999.  Service connection with a 
noncompensable evaluation was also in effect for residuals of 
a shell fragment wound of the right shoulder with residuals 
of a fracture of the right humerus.  Also, the veteran had 
been awarded a total disability rating based on individual 
unemployability due to service-connected disabilities.  

In a September 2000 statement, Dr. Newton stated that the 
veteran's PTSD was longstanding and that, "The long history 
of stress probably contributed to his hypertension and to his 
ischemic cardiac disease."  

In a December 2000 statement Dr. Bertsch, a cardiologist, 
reported having treated the veteran during the last year of 
his life and during his prolonged terminal hospitalization.  
He expressed his opinion that the veteran's, "long-standing 
history of chronic [PTSD] was the catalyst that led to his 
overall heart disease and ultimate decline."  

In December 2000 Dr. Newton stated that he had treated the 
veteran initially in 1990 and had prescribed medication for 
hypertension.  

In February 2001 Dr. Nunn, a psychiatrist, stated that he 
initially saw the veteran in February 1998 and last saw him 
in May 2000, and that he treated the veteran for chronic and 
severe PTSD.  He believed that the veteran was 100 percent 
disabled due to PTSD.  

In June 2001 a VA physician reviewed the claims file for the 
purpose of offering an opinion as to the cause of the 
veteran's death.  It was noted that at his death the veteran 
had several significant medical problems, including PTSD.  
The physician stated that, "As a psychiatrist, heart disease 
is not my area of expertise and I cannot say with any medical 
certainty whether the PTSD was a proximate cause of his heart 
disease.  This opinion would be much better obtained from a 
cardiologist."  

The appellant and her daughter testified from the RO at a 
July 2002 video-conference hearing before the undersigned, 
seated in Washington, D.C.  The appellant testified that she 
married the veteran in 1946 and observed from shortly 
thereafter that he had very disturbing outbursts.  Both the 
appellant and her daughter testified that the veteran's 
condition had worsened in 1995, upon the 50th anniversary of 
the Normandy Invasion and it was shortly after this that he 
had first sought psychiatric treatment at VA.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

The medical evidence shows that the veteran died from the 
effects of heart disease and diabetes mellitus.  Although the 
RO attempted to obtain a VA medical opinion addressing the 
etiology of the veteran's fatal heart disease, the VA 
psychiatrist responding to the opinion request essentially 
stated that he was not qualified to provide the opinion and 
recommended that an opinion be obtained from a VA 
cardiologist.  No such opinion was obtained.  However, the 
record does contain the opinion of the veteran's private 
cardiologist stating that the veteran's PTSD "was the 
catalyst" leading to his fatal heart disease and another 
opinion supportive of the claim from a treating physician.  
Thus, the medical opinions addressing whether the veteran's 
fatal heart disease was etiologically related to service-
connected disability are both in favor of the claim.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

